Citation Nr: 1420347	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-27 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left hip disability, for the purpose of accrued benefits.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hip degenerative joint disease, for the purpose of accrued benefits. 


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to November 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted service connection for right hip degenerative joint disease; and denied service connection for a left hip disability.  

The Veteran died in May 2012.  Thereafter, in July 2012, the appellant (his wife) filed a claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits (VA Form 21-534).  The Veterans' Benefits Improvement Act of 2008 (Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008)) allows an eligible person to process to completion any claims pending when a Veteran dies (on or after October 10, 2008) if such request for substitution is filed not later than one year after the date of the death.  38 U.S.C.A. § 5121A (West 2002).  Here, the appellant filed a VA Form 21-534 within the applicable time frame, and the RO determined, in August 2013, that the appellant is a proper substitute claimant; the Veteran's appeal is continued.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the appellant when further action, on her part, is required.


REMAND

Upon review of the claims file, the Board notes that the appellant has requested a videoconference hearing.

An appellant is entitled to a hearing as a matter of right.  See 38 C.F.R. § 20.700  (2012); see also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703 , 20.704 (2012) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules videoconference hearings, a remand for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the earliest, available opportunity, in accordance with the outstanding request.  Notify the appellant of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



